Citation Nr: 1539856	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-31 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to June 1958.  

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

This claim was previously remanded by the Board in January 2014 for additional development and then denied by the Board in September 2014.  However, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision in April 2015 and remanded the claim back to the Board for further action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss disability was not manifest in service and is unrelated to service, and sensorineural hearing loss as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after the Veteran's separation from service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183   (2002); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided in December 2011 prior to the initial decision in this matter. 

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been associated with the claims file and the Veteran has submitted a private evaluation.  The Veteran was afforded VA medical examinations in June 2007, February 2012, and February 2014.  An addendum to the February 2014 examination report was obtained in April 2014.  Those reports and the rest of the evidence of record are adequate to permit a fair and impartial review of the appeal.  

Pursuant to the Board remand, an attempt was made to obtain VA treatment records dated from 2005.  However, in a Report of General Information dated in March 2014, it was indicated that the Veteran's first appointment with the Kansas City VA Medical Center (VAMC) was in June 2007.  As such, it was determined that there were no records prior to June 2007.  Therefore, the Board finds that there has been substantial compliance with the January 2014 remand.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046   (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends that he has hearing loss due to exposure to loud noise in service, including engineering noise, 5 inch gun noise, and 40 mm quad cannon noise.  He reports that he was not provided with ear protection.

The Veteran's DD 214 shows that his military occupational specialty was refrigeration mechanic.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any hearing loss.  They do show treatment for a number of other minor complaints.  

In the years following service, the Veteran filed claims for other VA benefits, starting shortly after service, including for dental and education benefits, without filing a claim for service connection for hearing loss disability.   

In a VA claim in August 1973 (15 years after separation from service), the Veteran reported that he had noticeable hearing loss over the prior four years and that it began in August 1969.

In June 1981, the Veteran reported that he suffered bilateral hearing loss while in service.  He indicated that he worked as a gunnery mate and that he had guns both above and in front of him.  He stated that his hearing loss had become severe.

In July 1981, the Veteran reported that he had a loss of hearing and that high and low sounds were difficult to hear due to constant loud noises while in service.  He stated that his duty area was in the engine room and also as a hot caseman on an open five inch gun mount, and that he received no treatment for hearing problems in or since service.

In August 1981 the Veteran reported that he had noticed hearing loss and that he had spent three years in the Navy in an engineering space as his primary place of duty.  He indicated that these spaces were filled with continuous noise.  He stated that his general quarters station was hot caseman on a five inch open mount cannon and that directly above him was a 40 mm cannon.  He reported that no ear protection was provided. 

The Veteran was afforded a VA medical examination in June 2007.  His medical history was noted to reveal exposure to high risk noise associated with his military experience in the Navy where he was subjected to weapons fire and the engine room.  Other sources of high risk noise included his occupational and recreational activities, noting some power tools and skeet shooting for 3 years.  Non-noise related interactions attributed to infections, surgeries, head trauma, ototoxic drugs and familial hearing loss were negative. 

 On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
30
40
40
LEFT
25
20
35
50
50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.

The examiner reported that the present audiogram displayed hearing thresholds elevated from both inner ear (high frequencies) damage (considered mild) and middle ear contribution (also considered mild).  The middle ear factor was not a function of noise exposure.  The effects of noise exposure are seen in the higher frequencies (via bone conduction thresholds) whose contribution to his overall auditory condition was considered mild.  After 45 plus years, his hearing was more likely than not even better at discharge.  The examiner indicated that these data do not support a claim for hearing loss.  The examiner felt that tinnitus was "time locked" to his military experience when hearing protection was not available and consistent with slight loss in the higher frequencies being more likely than not present at service discharge.

Post service treatment records reveal complaints of hearing loss beginning in 2007.

In January 2012, a private audiologist noted that the Veteran reported a history of noise exposure while serving in the military.  The audiologist mentioned that there were no previous military records to review.  The Veteran advised him that he had been a machine repairman and machine operator.  He was also in a 5 inch gun crew and was in close proximity to a 40 mm gun that was fired as well.  He reported having temporary threshold shifts and tinnitus following his shifts.  He reported no significant noise exposure post military through occupation or recreation.

Audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
55
55
70
LEFT
45
35
45
55
60

After examining the Veteran, the private audiologist noted that puretone testing revealed a moderate to moderately severe notched sensorineural hearing loss, bilaterally.  Speech reception thresholds were obtained at 50 dB HL, for the right ear and 45 dB HL for the left ear.  Word recognition was 76 percent for the right ear and 80 percent for the left ear when using the Maryland CNC test.  The audiologist rendered the opinion that it is more likely than not that the Veteran's hearing loss is related to his military noise exposure and may have worsened as a civilian.  The opinion was based on case history, notched configuration of hearing loss and onset of tinnitus.

The Veteran was afforded a VA medical examination in February 2012.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
55
55
LEFT
50
40
50
60
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.

After examination, the Veteran was diagnosed with bilateral sensorineural hearing loss in the frequency range of 500 to 4000 Hz.  The examiner rendered the opinion that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner noted that the Veteran's entrance and exit examinations were whisper tests which are no longer valid.  Hearing loss at entrance and separation was not ruled out.  The Veteran's current audiological configuration was not consistent with hearing loss caused by acoustic trauma, however.  The examiner reported that it was likely that aging effects were playing a role in the Veteran's audiological configuration.  The examiner concluded it was less likely as not that hearing loss was caused by acoustic trauma during service.

The Veteran was afforded a VA medical examination in February 2014.  At the time, his claims record was reviewed and service and post-service history was considered.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
55
55
60
LEFT
45
45
50
55
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.

After examination, the Veteran was diagnosed with bilateral sensorineural hearing loss in the frequency range of 500 to 4000 Hz.  The examiner noted that there was not a permanent positive threshold shift greater than normal measurement variability at the frequency between 500 and 6000 Hz for the right or left ear and rendered the opinion that it was not at least as likely as not that the Veteran's right or left ear hearing loss was caused by or a result of an event in military service.  The examiner reported that the Veteran was a machinist mate and denied combat.  He reported exposure to pumps, refrigeration, and steam propulsion engines without the use of hearing protection.  He stated that his quarters were directly below a 40 mm weapon that, when fired, caused physical pain in his ears, and that he did not have hearing protection.  He worked in an auto repair shop doing miscellaneous tasks for 8 months.  He worked as a teacher for 4 years and then as an insurance agent for 44 years.  He grew up on a farm and he hunted with a 22 rifle without the use of hearing protection.  He also reported playing the euphonium since the age of 15 without hearing protection.  He denied a family history of hearing loss, ear disease, ototoxic medications, and head injury.  Entrance and exit exams were normal whisper tests, which are no longer valid; however, the Veteran's hearing loss is not consistent with noise-induced acoustic trauma.  The Veteran's service treatment records showed sick call visits for sunburn, sore throat, constipation, headache/stiff neck, pain in legs and knee, laceration of a finger, knee stiffness, fungus/rash on the eyelids, swollen knee, jock itch, facial neuralgia, dental issues, and the common cold, but there was no complaint, concern, or treatment for hearing loss or pain in his ears due to noise.  The examiner concluded that it was less likely than not that hearing loss was caused by or a result of an event during military service. 

In an addendum dated in April 2014 the examiner reported:

Noise-induced hearing loss has particular audiometric characteristics which result in high frequency hearing loss known as a "noise notch" that presents in a "notch" in hearing thresholds generally in the area of 3000-6000 Hz with recovery.  [The Veteran's] current audiometric configuration is flat and not consistent with the "noise notch" evident with acoustic trauma.  Even if his hearing loss was a combination of factors other than just noise, a greater high frequency hearing loss and/or "noise notch" would still be evident in his current audiometric configuration.  Again, the examiner was not denying his exposure to noise, but rather was stating that the exposure did not result in hearing loss that meets criteria for service connection. 

Based on the evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  Initially, it is acknowledged that the Veteran was exposed to loud noise in service due to his exposure to machinery and weapons fire.  In addition, it is acknowledged that the Veteran currently has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  However, there is no indication that the Veteran had a hearing loss disability within one year of separation from service, or any hearing loss for that matter.  In addition, the preponderance of the evidence is against a finding that the Veteran's hearing loss disability is related to his active service.  Although a private provider has opined that the Veteran's hearing loss is related to service based on the Veteran's case history, notched configuration of hearing loss and onset of tinnitus, VA examiners have found that the configuration of the Veteran's hearing loss is flat and without a noise notch and, therefore, not associated with the Veteran's noise exposure in service.  The private provider indicated that the Veteran reported temporary threshold shifts, and that he was relying on the history provided by the Veteran; however, the service treatment records do not reveal any complaint, diagnosis, or treatment for any hearing loss, and the Veteran's assertions of temporary threshold shifts in service lack credibility as he complained of numerous other minor problems in service without complaining of hearing loss in service, and did not mention in-service hearing problems in August 1973, but instead mentioned that a noticeable hearing loss had begun in August 1969, more than 11 years after service.  As the private audiology opinion appears to be based on an incorrect and incomplete factual premise, it is undermined.  Reonal v. Brown, 5 Vet. App. 458 (1993).  

Also, the VA examiner in 2014 found that the Veteran's audiogram at that time did not support a noise notch consistent with acoustic trauma, and explained why, with the explanation including that there was no permanent positive threshold shift greater than normal measurement variability between 500 and 6000 Hz, and the VA examiner in 2012 appears to have felt the same, based on the statement, after consideration of the Veteran's audiological configuration at that time, that such audiological configuration was not consistent with hearing loss caused by acoustic trauma.    

As such, the opinions of the VA examiners are found to be more probative than that from the private audiologist.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).  The VA examiner in 2014 thoroughly reviewed the Veteran's service treatment records for relevant information, whereas the private audiologist in 2012 indicated that service records were not considered.  The history considered by the VA examiner was more substantial and accurate, and so his opinion is given greater weight.  

Additionally, the first credible indication of any hearing loss is in 1969, based on the August 1973 statement from the Veteran and the earlier VA benefit applications  without claiming hearing loss.  What the Veteran said, did not say, did, and did not do early works against service onset and suggests onset very remote from service.  This includes his claiming other VA benefits, not being treated in service for hearing loss while being treated for numerous other minor problems, and his report in August 1973 of hearing loss beginning in August 1969.  A date that specific, early on and under the circumstances of this case, is found to be a credible date as to the time of hearing loss onset.  As there is no indication of any hearing loss disability within one year of separation from service and as the preponderance of the evidence is against a finding that the Veteran's current hearing loss disability was manifest in service or related to service, including loud noises therein, service connection is denied.


ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


